 
EXHIBIT 10.1
 
August 16, 2002
 
Mr. James L. Mann
 
Dear Jim:
 
As part of the management transition plan at SunGard Data Systems Inc. (the
“Company” or “SunGard”), it is our understanding that you are relinquishing the
Chief Executive Officer position and that, effective immediately, Cris Conde
will be elected to that position. As part of this transition, we have agreed to
the following terms regarding your continued relationship with the Company and
your future responsibilities.
 
1. Subject to satisfying its fiduciary duties and other applicable legal
standards, the Board of Directors of the Company (or, if applicable, the
Nominating Committee) will nominate you as a director candidate, use reasonable
efforts to seek your reelection as a director, and elect you as Chairman of the
Board through May 31, 2004. After May 31, 2004, your election as Chairman of the
Board will be at the sole discretion of the Board.
 
2. The Company will use its best efforts to retain you as an employee of SunGard
through May 31, 2011. During this time, you will provide advice and services in
the areas of acquisitions, long-term strategy, executive development and other
subjects within your knowledge and experience. You will attend the Company’s
annual planning meetings and will be available to attend other meetings when
reasonably requested.
 
3. Until May 31, 2004, you will continue to participate in the Company’s
executive incentive compensation program at the level determined by the
Compensation Committee. Beginning June 1, 2004, you will no longer be eligible
to participate in the Company’s executive incentive compensation program. If you
are reelected as Chairman of the Board in May 2004, you will receive an annual
salary of $500,000 for the period from June 1, 2004 through May 31, 2005. If you
cease to serve as Chairman of the Board but remain a director of the Company,
you will receive a cash amount comparable to other outside directors. If you
cease to be a director of the Company, the Company will no longer be obligated
to compensate you as Chairman or as a director, but may elect to pay you an
annual salary as determined by the Compensation Committee. After May 31, 2005,
your compensation will be as determined by the Compensation Committee. Your
compensation will be paid in accordance with the Company’s usual payroll
practices and will be subject to the usual withholdings.
 
4. You will continue to have a dedicated office and reasonable administrative
support at the Company’s headquarters or at any other SunGard facility
reasonably requested by you. You will continue to have access to, and use of,
SunGard’s personal computers you are currently using (and reasonable
replacements thereof) as well as SunGard’s corporate network and intranet
(including the Company’s e-mail and database resources).





--------------------------------------------------------------------------------

5.  While you are an employee of the Company, your SunGard stock options will
continue to vest in accordance with the terms of your option grant letters, you
will have the right to participate in SunGard’s employee stock purchase and
401(k) savings plans, and your group health and other employee benefits will
continue in accordance with the Company’s employee benefit plans.
 
6.  You will continue to comply with SunGard’s corporate policies. You will
maintain the confidentiality of SunGard’s trade secrets and confidential
information. While you serve as Chairman of the Board, you will not enter into
any activity that competes with SunGard.
 
7.  Except as provided in this letter, you will not receive any other
compensation and benefits from SunGard as long as you are an employee of the
Company.
 
8.  Your indemnification agreement with SunGard will continue in effect.
 
9.  This letter will remain in effect until May 31, 2011 unless sooner
terminated as a result of your death or long-term disability, your voluntary
resignation, or your termination by SunGard for cause.
 
10.  This letter will be governed by Pennsylvania state law (without regard to
conflicts of laws). This letter supersedes any previous or contemporaneous
agreements, discussions or proposals, oral or written, between you and SunGard
regarding the subject matter hereof. This letter may not be amended, and no
rights under this letter may be waived, except in a written document signed by
the party against whom enforcement is sought. This letter will be enforceable by
and against SunGard and its successors and assigns irrespective of any future
change in management or control, and by and against you and your heirs,
executors, administrators and personal representatives. If any provision of this
letter is held to be unenforceable, then the remainder of this letter will
remain enforceable without regard to the unenforceable provision. In any action
to enforce this letter, the prevailing party will be entitled to recover
reasonable attorney’s fees and legal expenses from the other party.
 
Please sign below to indicate your agreement with the terms of this letter.
 
Sincerely,
 
/s/ Michael J. Ruane
 
Michael J. Ruane
SVP-Finance & Chief Financial Officer
 
Agreed To:
 
Approved:

     
  /s/ James L. Mann      

--------------------------------------------------------------------------------

 
/s/ Michael C. Brooks      

--------------------------------------------------------------------------------

James L. Mann
 
Michael C. Brooks
Chairman of the Board of Directors
 
Compensation Committee Chairman
Date: August 16, 2002
 
Date: August 16, 2002